Citation Nr: 0705247	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-41 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a back disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to July 
1946.

The instant appeal arose from a March 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Louis, Missouri, which denied a claim for service 
connection for a back disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1, 12 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision(s) and respond with a notice 
letter that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial(s).  The notification letters issued in 
connection with the issue on appeal address service 
connection, not claims for new and material evidence; 
therefore, they do not comply with the Kent ruling.  

The veteran testified during his September 2005 hearing 
before the undersigned Veterans Law Judge that his back was 
treated by the VA facility in Jefferson Barracks, Missouri in 
1953.  He also indicated that since service he had received 
treatment for his back at VA facilities in Poplar Bluff; 
Columbia, Missouri; and John Cochran in St. Louis.  It does 
not appear that the claims folder, which has been rebuilt, 
contains all these VA records.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (remand required where records generated 
by VA facilities that might have an impact on the 
adjudication of the claim are not physically on file).

Accordingly, the case is REMANDED for the following action:

1.  Advise the appellant of what evidence 
would substantiate his petition to reopen 
his claim of entitlement to service 
connection for a back disorder.  A claim 
to reopen the back disorder claim was last 
denied in June 2002.  Comply with the Kent 
ruling, and advise the appellant of the 
evidence and information that is necessary 
to reopen his claim.  Advise the appellant 
of the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denial(s).

2.  Obtain VA treatment records pertaining 
to the veteran's back from:

a.  the facility at Jefferson 
Barracks, Missouri, since 1953;

b.  the facility at Poplar Bluff, 
Missouri, since 1990;

c.  the facility at Columbia, 
Missouri, since 1953; and

d.  the John Cochrane facility in 
St. Louis, Missouri, since 1953. 

3.  Then, readjudicate the claim on appeal 
under 38 C.F.R. § 3.156 (2002).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case (SSOC) which addresses all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to respond 
to the SSOC before the case is returned to 
the Board of Veterans' Appeals (Board) for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


